PD-1234-14
                                         No.


Abraham Campos,                                 §                In The
      Appellant Pro se                          §       Court of Criminal Ap^m^gygfQ 55^
Vs.                                             §                  at        COURT OF CR!»*\UPPRi.B
The State Of Texas                              §            Austin, Texas       «r« o i on«t
      Appellee.                                 §

                                                                              Abe! Acosta, Clett
                      APPELLANT'S FIRST MOTION FOR EXTENSION OF TIME



      Comes Now Abraham Campos,Appellant Pro se,And files this hif'FHfelsU Motion
                                                       •   ^ „   COURTOF CRIMINAL APPEALS
For Extension Of Time and would show the Court as follows:
                                                                           DEC 31 Wk
                                                I.
                                                                        Abel Acosta, Clerk
      Appellant was convicted on April 20,1995,for the offense of Murder in
Cause No.26,947-3,in          the    149th District Court of Brazoria County,Texas. On
January 6,2014, Appellant filed a "PRO SE REQUEST TO CONDUCT FORENSIC EVIDENCE
DNA    TESTING    UNDER    ARTICLE    64.01(a-1),TEXAS CODE OF CRIMINAL PROCEDURE." On
February 6,2014,the trial court denied Appellant's motion. Appellant filed
his appeal to the Court of Appeals for the First District of Texas in No.
01-14-00167-CR, and on July 9th,2014,Appellant filed         a   "MOTION     TO ABATE THE
APPEAL." was denied.

                                               II.


       On December 24,2014,Appellant recieved notification by mail from the Court
of Appeals that Appellant's "Apeal" was denied.
    Appellant has limited access to legal library to a few hours a day and
limited legal knowledge,thereby slowing down Appellant's research. Appellant
does     not   seek    this   extension for purposeses of delay and has been diligent
in the litigation of this appeal.

                                               III.


       Appellant seeks a sixty(60)day extension to February 18,20l5?'to complete
the Petition For Discretionary Review (PDR) in this matter.
                                                   Respectfully submitted,


                                                   Appellant Pro se




                              CERTIFICATE OF SERVICE



   I,Abraham Campos,Appellant Pro se,do her3eby certify that a true and correct
copy    of the above    and foregoing "Appellant's First Motion For Extension of
Time"    has been forwarded    by   U.S.Mail,postage prepaid,To District Attorney
Jeri    Yenne,at Brazoria County Courthouse,111 E.Locust St.,Ste 408-A,Angleton,
Texas 77515,On this 26day of December 2014.

                                                    Aina*Ww\ [/)wty%^~z^
                                                    Appellant Pro se




                                    DECLARATION




       I,Abraham Campos,declare under penalty of perjury that the above and fore
going is true and correct on this 26 day of December 2014.


                                                       Afo&w"*
                                                    /S/ Abraham Campos-TD9򰅕
                                                        Eastham Unit
                                                        2665 Prison Rd.#1
                                                        Lovelady,Texas 75851
                                                             Appellant Pro se.